« Case: 1:19-cv-05241 Document #: 49 Filed: 03/04/20 Page 1 of 20 PagelD #:393

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION
MOBILE NOW, INC..
Plaintiff/Counter-Defendant
Case No. 1:19-CV-5241

Hon. Jeffrey Cole

BRIGHTSTAR US, LLC fik/a
BRIGHTSTAR US, INC.,

Defendant/Counter-Plaintiff.
/

a
meas STIPULATED ORDER REGARDING PRODUCTION OF DOCUMENTS
AND ELECTRONICALLY STORED INFORMATION

This Stipulated Order Regarding the Production of Documents and Electronically Stored
Information shall govern the parties’ document productions in the above-captioned case. The
parties shall take reasonable steps to comply with this Order. To the extent any party identifies
issues that it contends make compliance with any of the provisions of this Order impossible or
overly burdensome, the parties shall meet and confer regarding an appropriate and reasonable
alternative. Plaintiff Mobile Now, Inc. (“Plaintiff”) and Defendant Brightstar US, LLC f/k/a
Brightstar US, Inc. (“Defendant”) stipulate and agree to the following Order, without waiving or
intending to waive any rights, claims or arguments with respect to the sufficiency of any
responses to outstanding discovery requests or productions of hard copy documents or
electronically stored information by the Parties.

Cc. Definitions

1. “Electronically stored information” or “ESI” shall include all electronic files,

documents, data and information covered under the Federal Rules of Civil Procedure.
» Case: 1:19-cv-05241 Document #: 49 Filed: 03/04/20 Page 2 of 20 PagelD #:394

2. “MIDPP” shall refer to the Mandatory Initial Discovery Pilot Program in the
Northern District of Illinois, as amended December 1, 2018 and available online here.

es “Parties” shall refer to the parties in the above-captioned litigation, Plaintiff and
Defendant, collectively.

4. “Producing Party” shall refer to the party producing documents and ESI in
response to a discovery request propounded by another party.

2. “Receiving Party” shall refer to the party receiving documents and ESI in
response to a discovery request propounded by the Receiving Party.

B. Preservation Guidelines

l. The parties acknowledge that they have an obligation to take reasonable and
proportional steps to preserve discoverable information in the party’s possession, custody, or
control.

2. Absent a showing of good cause by the requesting party, the parties shall not be
required to modify the procedures used by them in the ordinary course of business to back-up
and archive data; provided, however, that the parties shall preserve all discoverable ESI in their
possession, custody, or control.

a. By preserving documents or ESI for the purpose of this Action, the parties are not
conceding that such material is discoverable, nor are they waiving any claim of privilege.

4. Absent a showing of good cause by the requesting party, the following categories
of ESI need not be preserved:

a. Deleted, slack, fragmented, or other data only accessible by forensics.
b. Random access memory (RAM), temporary files, or other ephemeral data that are

difficult to preserve without disabling the operating system.
» Case: 1:19-cv-05241 Document #: 49 Filed: 03/04/20 Page 3 of 20 PagelD #:395

Cc,

1.

. On-line access data such as temporary internet files, history, cache, cookies, and

the like.

. Data in metadata fields that are frequently updated automatically, such as last-

opened dates.

. Back-up data that are substantially duplicative of data that are more accessible

elsewhere.

Server, system or network logs.

. Electronic data (e.g. email, calendars, contact data, and notes) sent to or from

mobile devices (e.g., iPhone, iPad, Android, and Blackberry devices), provided
that a copy of all such electronic data is routinely saved elsewhere (such as on a

server, laptop, desktop computer, or “cloud” storage).

. Any other categories of ESI the parties agree need not be preserved.

General Search Guidelines

As soon as practicable, the Producing Party shall provide to the Receiving Party a

list of individuals who the Producing Party believes would likely have hard copy documents and

ESI within the scope of necessary production in light of the requirements of the MIDPP and any

document requests. These individuals shall be the focus of the Producing Party’s efforts to

collect, search, and review hard copy documents and ESI (with these custodians identified as the

“Key Custodians”).

2.

The Parties agree to take reasonable steps to identify the sources of potentially

responsive hard copy documents and ESI maintained or created by each Key Custodian for

collection and search, which might include, for a specific Key Custodian, hard copy document
» Case: 1:19-cv-05241 Document #: 49 Filed: 03/04/20 Page 4 of 20 PagelD #:396

files, e-mail repositories, folders within shared network drives in which each Key Custodian
places or maintains documents, and/or folders within workstations and/or laptop hard drives
utilized by that Key Custodian.

3. To narrow the set of scanned hard copy documents and ESI to be reviewed for
potential production in response to discovery requests, the Producing Party may employ keyword
screening, date filters, e-mail thread filtering and/or other forms of technology-assisted review to
collect or otherwise identify potentially responsive scanned hard copy documents and ESI. Each
Producing Party has the right to craft and identify search terms, utilize predictive coding, apply
filters, apply email threading, or apply other analytics to identify and review potentially
responsive ESI. The Producing Party will provide to the Requesting Party as soon as practicable
a list of search terms (including related Boolean, connectors or operators, and wildcard
characters), date ranges, and any other limitations, culling techniques, and/or technologies
employed in order to narrow or focus the collection and/or identification of potentially
responsive scanned hard copy documents and ESI for review.

4. To the extent any disputes arise regarding these general search guidelines, the
Parties shall meet and confer to resolve such disputes and seek assistance from the Court should
they be unable come to a resolution.

D. Review and Production

1. The Parties agree that, after identifying potentially responsive scanned hard copy
documents and ESI, the Producing Party shall review and produce any responsive scanned hard
copy documents and ESI not otherwise exempted from disclosure for reasons including, but not
limited to, privilege, other protections, or objections. The Producing Party reserves all rights to

object to the production of any scanned hard copy documents and/or ESI.
. Case: 1:19-cv-05241 Document #: 49 Filed: 03/04/20 Page 5 of 20 PagelD #:397

2. If production of specific scanned hard copy documents and/or ESI in the formats
outlined in this Order is deemed by the Producing Party to be not feasible because of undue cost
or burden, then the Producing Party shall meet and confer with the Receiving Party regarding the
options for production of such scanned hard copy documents and/or ESI, if agreement cannot be
reached, then the Producing Party may ask the Court to resolve the issue.

3. Subject to the other provisions of this Stipulation, the Parties agree to produce
metadata related to each electronic document (to the extent such metadata is available and
readily extractable from each electronic document), with the scope of this metadata outlined in
the attached Appendix A.

4. The Parties agree to produce attributes related to each scanned hard copy
document, the scope of these attributes outlined in the attached Appendix B.

E. Timing of Production

1. The Parties agree to use good faith efforts to produce responsive scanned hard
copy documents and ESI within a reasonable time. Should the Parties not reach agreement on
deadlines for productions, the Parties will seek assistance from the Court to resolve the issue.

F. Format of Productions

1. Unless specifically stated otherwise in this Stipulation, all scanned hard copy
documents and ESI produced by the Parties (each a “Production Document”) shall be as follows:
a. All Production Documents shall be produced in imaged format as black and white
Group 4 single page TIFF files, with a resolution of 300 DPI, page size shall be
8.5 x 11 inches unless, in the reasonable judgment of the Producing Party, a
Production Document requires a different page size, and original document
orientation shall be maintained (i.e. portrait to portrait and landscape to

landscape). The imaged Production Documents shall be contained in a folder
Case: 1:19-cv-05241 Document #: 49 Filed: 03/04/20 Page 6 of 20 PagelD #:398

called “IMAGES.” Composition of Production Documents shall be maintained

through output folders, and Production Documents shall not be split across

multiple folders.

b. If, in the reasonable judgment of the Producing Party, a color copy of a
Production Document is necessary to convey the relevant and responsive
information, then that document may be produced as JPG (JPEG) image
file or, per agreement of the Parties, as another image file type. Upon
review of the Producing Party’s production, the Receiving Party may
request that color copies of a reasonable number of Production Documents
be provided where color is necessary to convey the relevant and
responsive information within those Production Documents.

c. Extracted Text (or OCR if the document has no available extracted text or
is redacted) must be supplied for Production Documents as document
level, multi-page text files. The text files should reside in the same
directory as the relevant images and should be named with the
corresponding beginning Bates numbers of the Production Documents.

d. The Production Documents shall be accompanied by an .OPT image cross
reference file provided in a folder named “DATA”. This load file shall
contain the full path and related bates number for each image as follows.
The OPT should also include the standard OPT format document

composition notation.!

 

' For example:
TEST-T00000001,TEST_001,\IMAGES\TEST_001\IMAGES\00 INTEST-T00000001 .tif,Y,,,2
TEST-T00000002,TEST_001,\IMAGES\TEST_001\IMAGES\001\TEST-T00000002.tif,,,,
Case: 1:19-cv-05241 Document #: 49 Filed: 03/04/20 Page 7 of 20 PagelD #:399

e. The files shall be accompanied by a .DAT text file (provided in a folder
named “DATA”) that includes the delimited fields defined in Appendices
A (for ESI) and B (for scanned hard copy documents). The DAT file

delimiters will be:

Comma (020) _v

Quote [b(254) =]
Newline foiz4) =i

In multi-value fields, multiple values in a single field should be separated
by semi-colons (;).

f. For scanned hard copy documents, the Parties will produce images of the
scanned hard copy documents unitized to the extent the original
documents appeared to be units in physical form, with attachments
following parents, and with information that identifies the holder (or
container) structure, to the extent such structure exists.

2. The parent-child relationships (e.g., the association between an attachment and its
parent document) of Production Documents that have been maintained in the ordinary course of
business shall be preserved. For example, if a Party is producing an email with embedded
attachments, the attachments must be processed and assigned Bates numbers in sequential order,
following consecutively behind the parent email.

3. For Production Documents produced in TIFF, JPEG, or other imaged formats, the

Producing Party shall electronically “burn” a legible, unique Bates number onto each page of the
Case: 1:19-cv-05241 Document #: 49 Filed: 03/04/20 Page 8 of 20 PagelD #:400

Production Documents. The Bates number shall: (i) identify the Producing Party; (ii) maintain a
constant length of nine numeric digits (including 0-padding) across the entire production;

(iii) contain only alphanumeric characters (and no special characters or embedded spaces); and
(iv) be sequential within a given document. If the Bates number conceals, interferes with, or
otherwise obscures any content in the original copy of the Production Document, the Producing
Party, at the request of the Receiving Party, shall produce a copy that is not so obscured.

4. For Production Documents produced in TIFF format that are subject to a claim of
protection from disclosure under any confidentiality order entered in this matter, the Producing
Party shall electronically “burn” the appropriate confidentiality designation onto each page of the
Production Document. If the designation conceals, interferes with or otherwise obscures any
content in the original copy of the Production Document, the Producing Party, at the request of
the Receiving Party, shall produce a copy that is not so obscured.

G. Exceptions to the Production Format

1. Excel™ and other types of spreadsheets are often dynamic in nature and may not
be conducive to image format; therefore, the Parties shall produce Excel™ and other
spreadsheets in the native application format. Any Excel™ or other spreadsheet that is produced
in native format must have a corresponding placeholder TIFF image that bears the statement
“FILE PROVIDED NATIVELY” and indicates its Bates number, its relationship to other
documents in the production, and its appropriate confidentiality designation. Any Excel™ or
other spreadsheet that is produced in native format must also reside in the same directory as the
relevant images and text. Metadata corresponding to the produced native file should also be
provided in the DAT file (as described in Appendix A) and associated with both the placeholder
image and the produced native file. The native file shall be named by using the same Bates

number identified on the placeholder TIFF image. Any Excel™ or other spreadsheets that
Case: 1:19-cv-05241 Document #: 49 Filed: 03/04/20 Page 9 of 20 PagelD #:401

require redaction will be produced in TIFF format or, per agreement of the Parties, as another
image file type.

2. The Parties agree that the Producing Party may produce PowerPoint™ files native
format where these files are deemed not to be conducive to image format. Any PowerPoint ™
file that is produced in native format must have a corresponding placeholder TIFF image that
bears the statement “FILE PROVIDED NATIVELY” and indicates its Bates number, its
relationship to other documents in the production, and its appropriate confidentiality designation.
Any PowerPoint ™ file that is produced in native format must also reside in the same directory
as the relevant images and text. Metadata corresponding to the produced native file should also
be provided in the DAT file (as described in Appendix A) and associated with both the
placeholder image and the produced native file. The native file shall be named by using the
same Bates number identified on the placeholder TIFF image. Any PowerPoint™ file that
requires redaction will be produced in TIFF format or, per agreement of the Parties, as another
image file type.

3. Certain types of databases and/or their associated software may be dynamic in
nature and will often contain information that is not responsive and/or not reasonable or
proportionate subjects of discovery in this action. The Parties may request that responsive
information from databases and/or their associated software be identified through appropriate
queries, extracted, and produced in an appropriate alternate electronic format, such as a report or
data table. To the extent that relevant and responsive reports or data tables derived from a
database and/or its associated software were also maintained in static form (e.g. as a PDF ora
hard copy in a file), those documents may be produced as static images consistent with the

specifications for scanned hard copy documents. The Parties agree the same information need
- Case: 1:19-cv-05241 Document #: 49 Filed: 03/04/20 Page 10 of 20 PagelD #:402

not be produced in multiple or different formats. To the extent that the Parties identify dynamic
databases and/or their associated software that contain responsive data or information that cannot
be produced in any format specified in this Electronic Discovery Stipulation, the Parties agree to
meet and confer to determine a practicable means of production of such data or information.

4, Certain types of ESI files, such as system, program, video, and sound files, may
not be amenable to conversion into anything meaningful or reviewable in TIFF format. Where
not otherwise exempted from disclosure for reasons including, but not limited to, privilege, other
protections, or objections, such files shall be reflected in production through use of a placeholder
TIFF image. If the Receiving Party can show a legitimate need for information contained in
these files, it may request that these files be produced in native format. Parties shall then meet
and confer to discuss such requests for production of specific individual ESI files in native
format.

5. If ESI is corrupted, password protected, encrypted, or not readable by the
Producing Party, and the Producing Party determines that such file is likely to contain potentially
relevant information, the Producing Party shall take reasonable and proportionate efforts to
access the file and make it available for search, review, and potential production.

H. Other Issues Relating to Production

1, ESI shall be de-duplicated (either globally or by custodian) prior to review in a
manner that does not break up document families (such as e-mails and attachments), but the
original ESI shall be preserved. ESI duplicates shall be identified by using standard MD5 or
SHA-1 algorithms only to create and compare hash values for exact matches only.

2. Email may also be suppressed from review and/or production through use of e-
mail threading tools, which identify and exclude lesser-included components of longer e-mail

threads.
. Case: 1:19-cv-05241 Document #: 49 Filed: 03/04/20 Page 11 of 20 PagelD #:403

3. Any other methodology for identification of duplicates must be discussed with
the Receiving Party and approved in writing before implementation.

4. Productions may be delivered to the Receiving Party on digital media (with the
production files encrypted on the media and/or the media itself encrypted) or via a secure
internet transfer tool (such as an SFTP site or ShareFile). Productions are understood to be
delivered when made available for download or when physically delivered on physical media.
Each production will be labeled with the Bates range contained therein and a volume number.

I. Issues Related to Privilege and Redaction

1. Each Party shall take reasonable steps to identify and exclude privileged, work-
product protected, and irrelevant information from scanned hard copy documents and ESI prior
to production. Responsive scanned hard copy documents and/or ESI withheld, or Production
Documents redacted, on privilege and work-product protection grounds will be identified in a
privilege log that complies with Rule 26(b)(5) of the Federal Rules of Civil Procedure and which
is served on the opposing party within a reasonable time after production. In addition, so long as
one copy of a document is produced or identified on a privilege log, identical duplicates of that
document need not be produced or logged.

2. Privilege logs prepared for this action shall not be required to reflect any
privileged correspondence between any party and its counsel or among any party’s counsel
regarding the defense or prosecution of this case. Likewise, privilege prepared for this action
shall not be required to reflect any privileged documents created after July 17, 2019, which is the
date this action was commenced by Brightstar’s filing of a Demand for Arbitration.

3. As provided under the Agreed Confidentiality Order in place for this action, if
information subject to a claim of privilege or work-product protection is inadvertently or

mistakenly produced, such production shall in no way prejudice or otherwise constitute a waiver
. Case: 1:19-cv-05241 Document #: 49 Filed: 03/04/20 Page 12 of 20 PagelD #:404

of, or estoppel as to, any claim of privilege or work-product protection for such information.
Privilege logs shall indicate for redacted Production Documents, whether redacted for privilege,
work-production protection, or lack of relevance, the pages or sections on which the redaction
are located.

J. Production Format Shall Not Alter Authenticity, Admissibility or Privilege
Status

1. No Party shall object that ESI produced pursuant to this Stipulation is not
authentic based upon the file naming conventions required in this Stipulation or by virtue of the
ESI having been converted to TIFF. The parties otherwise reserve all rights regarding their
ability to object to the authenticity of documents.

2. Nothing in this Stipulation shall be construed to affect in any way the rights of
any Party to object to the admissibility of any materials into evidence at the trial of this action.

3. Nothing in this Stipulation, including any production under this Stipulation, shall
constitute a waiver by any Party of any claim or privilege or other protection from discovery.

J. Application of the Federal Rules of Civil Procedure and the MIDPP

1. This Stipulation is not intended to function in lieu of Federal Rule of Civil
Procedure 34 or any other applicable Federal Rule of Civil Procedure, Federal Rule of Evidence,
or Local Civil Rule for the Northern District of Illinois.

2. This Stipulation is intended to supplement, and not replace, the MIDPP. To the
extent there is any provision of this Stipulation that is in conflict with the MIDPP, the MIDPP
governs.

3. Disclosures and productions made pursuant to this Order are also subject to all

orders entered by this Court in this action. All parties shall supplement their disclosures and
. Case: 1:19-cv-05241 Document #: 49 Filed: 03/04/20 Page 13 of 20 PagelD #:405

productions in accordance with Federal Rules of Civil Procedure, the Local Rules of this Court,
and any discovery-related orders entered by the Court.

K. Implementation and Modification

1. The Parties agree to negotiate in good faith with regard to the implementation of
this Order, and the Parties will jointly seek assistance from the Court to resolve disputes if an
agreement cannot be reached.

2. This Order may be modified by mutual written agreement of the parties or by the

Court.
- Case: 1:19-cv-05241 Document #: 49 Filed: 03/04/20 Page 14 of 20 PagelD #:406

IT ISSO ORDERED.
DATED: MARCH ; , 2020

AND AGREED: MARCH __ 2020.

 

Meghan C. Dalton
ARDC No. 6308838
meghan.dalton(@clydeco.us
James J. Sanders
ARDC No. 6290660
CLYDE & CO US LLP
55 W. Monroe Street
Suite 3000

Chicago, IL 60603

T: (312) 635-7000

F: (312) 635-6950

 

COUNSEL FOR MOBILE NOW, INC.

 

Y phic
a ee Ore JUDGE

 

Abram I. Moore

ARDC No. 6278871
abe.moore@klgates.com
K&L GATES LLP

70 W. Madison, Suite 3100
Chicago, IL 60602

T: G12) 372-1121

F: (312) 827-8175

Jeffrey T. Kucera
Florida Bar No. 0068233
jeffrey. kucera@klgates.com

 

Javier Roldan Cora
Florida Bar No. 1010311
javier.roldancora(@klgates.com

 

K&L GATES LLP

200 South Biscayne Boulevard
Suite 3900

Miami, Florida 33131

T: (305) 539-3300

F: (305) 358-7095

Secondary:
litigation.docketing/@klgates.com

COUNSEL FOR BRIGHTSTAR US, LLC
- Case: 1:19-cv-05241 Document #: 49 Filed: 03/04/20 Page 15 of 20 PagelD #:407

APPENDIX A

 

Metadata Ficlds

BEGDOC

Field Descriptions
Bates number for the first
page of the document

Sample Values

ABC-0000001

 

ENDDOC

Bates number for the last
page of the document

ABC-0000002

 

BEGATT

Bates number for the first
page of parent document.

ABC-0000001

 

ENDATT

Bates number for the last
page of last attachment.

ABC-0000005

 

PAGECOUNT

Number of printed pages of
the document

2

 

CUSTODIAN

Custodian name produced in
format: Last name, First
name.

Smith, Jane; Taylor, Michael

 

POD

Indicates if the document has
been designated as
“Confidential” or another
designation pursuant to any
applicable Protective Order

Confidential

 

REDACTED

Descriptor for documents that
have been redacted. “Yes” for
redacted documents; “No” for
non-redacted documents.

Yes

 

FILENAME

File name of document
(NON-E-MAIL ONLY)

XYZ Draft Contract

 

SUBJECT

Subject line of email (E-
MAIL ONLY)

RE: ABC Draft Contract

 

TITLE

File name of document
(NON-E-MAIL ONLY) or
subject line of email (E-
MAIL ONLY)

XYZ Draft Contract

 

DOCTITLE

The Title property of a
document.

ABC Draft Contract

 

DATECREATED

Date created, in
MM/DD/YYYY format
(NON-E-MAIL ONLY)

01/01/2001

 

DATELASTMOD

Date last modified, in
MM/DD/YYYY format
(NON-E-MAIL ONLY)

01/01/2001

 

 

DATESENT

 

Email sent date , in
MM/DD/YYYY format (E-
MAIL ONLY)

 

01/01/2001

 

 
- Case: 1:19-cv-05241 Document #: 49 Filed: 03/04/20 Page 16 of 20 PagelD #:408

   

Metadata Ficlds

TIMESENT

  

Field Descriptions
Email sent time, in 24 hour
format (E-MAIL ONLY)

  

Sample Values

18:11:01

 

 

SENTMODDATE

Email sent time, in 24 hour
format (E-MAIL ONLY) or
date last modified, in
MM/DD/YYYY format
(NON-E-MAIL ONLY)

01/01/2001

 

SENTMODDATE_FAMILY

SENTMODDATE of parent,
populated for all child
documents in family

01/01/2001

 

DATERECEIVED

Email received date , in
MM/DD/YYYY format (E-
MAIL ONLY)

01/01/2001

 

TIMERECEIVED

Email received time, in 24
hour format (E-MAIL
ONLY)

18:11:01

 

AUTHOR

The Author property of a
document (NON-E-MAIL
ONLY)

John Doe

 

TO

All SMTP addresses of email
recipients (E-MAIL ONLY)
[MULTI-VALUE FIELD]

Larry.murphy@email.com;
russ.carr@gmail.com

 

FROM

SMTP address of email
author (E-MAIL ONLY)

Bart.cole@email.com

 

CC

All SMTP address of email
“CC” recipients (E-MAIL
ONLY) [MULTI-VALUE
FIELD]

Jim.James@gmail.com;
bjones@yahoo.com

 

BCC

All SMTP address of email

“BCC” recipients (E-MAIL
ONLY) [MULTI-VALUE

FIELD]

mjones@gmail.com

 

ATTACH_TITLES

File name(s) of document(s)
(NON-E-MAIL ONLY) or
subject line(s) of email(s) (E-
MAIL ONLY) that are
attachments, populated for
parent documents only
{MULTI-VALUE FIELD]

Filename.doc; filename2.doc

 

CONVERSATION_INDEX

The conversation index of an
email thread

 

RECORDTYPE

ESI or Scanned Hard Copy

ESI

 

 

DOCTYPE

 

The file type extension.

 

.doc

 

 
- Case: 1:19-cv-05241 Document #: 49 Filed: 03/04/20 Page 17 of 20 PagelD #:409

 

Metadata Fields

Field Descriptions

Sample Values

 

 

 

 

 

 

MDSHASH Me Hash value of original
FILEPATH The directory structure of the | o..4¢y Documents\ letter.doc
original file.
FILESIZE pve of native ESI file, in 10711
ytes
The relative path to a \IMAGES\TEST-
NATIVE_LINK produced native document T00000001 xlsx
The relative path to the \IMA
TEXT_LINK accompanying text file (either | ry 99 Nolte
extracted text or OCR text) °
PRODVOL The production number or PRODOO1

 

reference from the production

 

 

 
 

- Case: 1:19-cv-05241 Document #: 49 Filed: 03/04/20 Page 18 of 20 PagelD #:410

    

Attribute Fields

APPENDIX B

Field Descriptions
Bates number for the first

   

Sample Values

 

 

 

 

 

 

 

 

 

 

 

BEGDOC ABC-0000001
page of the document
ENDDOC Bates number for the last ABC-0000002
page of the document
BEGATT Bates number for the first ABC-0000001
page of parent document.
Bates number for the last
ENDATT page of last attachment. ABC-0000005
PAGECOUNT Number of printed pages of 7
the document
Custodian name produced in
CUSTODIAN format: Last name, First Smith, Jane; Taylor, Michael
name.
Indicates if the document has
been designated as
POD “Confidential” or another Confidential
designation pursuant to any
applicable Protective Order
Descriptor for documents that
have been redacted. “Yes” for
REDACTED redacted documents; “No” for Yes
non-redacted documents.
RECORDTYPE ESI or Scanned Hard Copy Scanned Hard Copy
The relative path to the \IMAGES\TEST-
TEXT_LINK accompanying OCR text file | T00000001.txt
PRODVOL The production number or PRODOOI

 

reference from the production

 

 

  

 
Case: 1:19-cv-05241 Document #: 49 Filed: 03/04/20 Page 19 of 20 PagelD #:411

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
MOBILE NOW, INC.,
Plaintiff/Counter-Defendant
Case No. 1:19-CV-5241
* Hon. Jorge Alonso
BRIGHTSTAR US, LLC fik/a
BRIGHTSTAR US, INC.,

Defendant/Counter-Plaintiff.
/

ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

The undersigned hereby acknowledges that he/she has read the Confidentiality Order
dated in the above-captioned action and attached hereto, understands the
terms thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of
the United States District Court for the Northern District of Illinois in matters relating to the
Confidentiality Order and understands that the terms of the Confidentiality Order obligate
him/her to use materials designated as Confidential Information in accordance with the Order
solely for the purposes of the above-captioned action, and not to disclose any such Confidential

Information to any other person, firm or concern.

The undersigned acknowledges that violation of the Confidentiality Order may result in

penalties for contempt of court.
+ Case: 1:19-cv-05241 Document #: 49 Filed: 03/04/20 Page 20 of 20 PagelD #:412

Name:

 

Job Title:

 

Employer:

 

Business Address:

 

 

 

Signature: Date:

4852-4702-0213, v. 1
